DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30th, 2021 has been entered.
Response to Amendment
The amendment filed June 30th, 2021 has been entered. Claims 1, 3-5, and 18 have been amended. Claim 19 has been added. Claims 1-5 and 7-19 remain pending. Applicant’s amendments to the Claims have overcome each 112(b) rejection previously set forth in the Final Office Action mailed March 30th, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Claim 7 recites the limitation “discharge supporting means are provided configured to accelerate the separation of the portion of the material stream”. The specification states that the discharge supporting means comprise a compressed air nozzle, a venturi nozzle or a suction device (Page 4 lines 3-5).  Claim 15 recites the limitation “compensating means are provided which are configured to compensate a displacement of a bulk material volume”. The specification states the compensating means may comprise a material portion made of an elastic material or an otherwise reversibly deformable material, such as foam (Page 5 lines 16-17).
Claim Rejections - 35 USC § 103
Claims 1-5, 7-10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kind (US 5377847) in view of Muller (US 2007/0079882). 
Regarding claim 1, Kind teaches an apparatus for separating a portion of a material stream of a bulk material which is mixed with at least one metal particle, comprising a detection device (Col. 5 lines 39-41) for detecting a metal particle in the material stream and a separating device (Fig. 1 #7) which is configured to separate a portion of the material stream in which the at least one metal particle is contained (Col. 5 lines 4-17), wherein the separating device comprises a housing having a material inlet 
Kind lacks teaching an apparatus wherein the angle of rotation between the first rotary position and the second rotary position is greater than 90 degrees. Additionally, Kind lacks teaching an apparatus wherein the rotary piston comprises a material guiding section having an inner wall section that is curved concavely. 
Muller (US 2007/0079882) teaches a device for changing a flow path from one pipeline (Fig. 1 #3) to another (Fig. 1 #4) wherein the rotary piston (Paragraph 0032 lines 1-5) comprises a material guiding section (Fig. 1 #5) having an inner wall section that is curved concavely (Fig. 8 #17, Paragraph 0049 lines 1-9). The rotary piston is rotated between a first and second rotary position (Paragraph 0022-0023) by an angle of rotation greater than 90 degrees (Fig. 1 and Fig. 2 rotation of #5).
Muller explains that different material separators may have different requirements for separation, and the outlets may be positioned at different angles (Paragraph 0012 lines 1-11). The rotary piston may be rotated between a first and second rotary position by an angle of rotation of greater than 90 degrees while maintaining the same shape of all of the transition surfaces (Paragraph 0013 lines 1-10) if this configuration is best for the specific application, Muller clarifies that this angle of rotation is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an angle of rotation greater than 90 degrees as taught by Muller in order to appropriately separate materials as determined by an operator. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an inner wall section that is curved concavely as taught by Muller in order to prevent caking of materials and lower the cost of materials used for the apparatus. 
Regarding claim 2, Kind lacks teaching an apparatus for separating a portion of a material stream, wherein the angle of rotation is greater than 100 degrees.
Muller (US 2007/0079882) teaches a device for changing a flow path from one pipeline to another with a divider means acting as a rotary piston (Fig. 1 #5). The rotary piston is rotated between a first and second rotary position (Paragraph 0022-0023) by an angle of rotation greater than 100 degrees (Fig. 1 and Fig. 2 rotation of #5).
As mentioned regarding claim 1, Muller explains that different material separators may have different requirements for separation, and the outlets may be positioned at different angles (Paragraph 0012 lines 1-11). The rotary piston may be rotated between a first and second rotary position by an angle of rotation of greater than 100 degrees while maintaining the same shape of all three transition surfaces (Paragraph 0013 lines 1-10) if this configuration is best for the specific application as determined by the operator. 

Regarding claim 3, Kind teaches an apparatus for separating a portion of a material stream, wherein the material guiding section (Fig. 3 #19) is configured to close the bad-material outlet in the first rotary position and to close the good-material outlet in the second rotary position (Col. 5 lines 34-36).
Regarding claim 4, Kind teaches an apparatus for separating a portion of a material stream, wherein the material guiding section (Fig. 3 #19) has an inclined position in the second rotary position (Fig. 3 #18, dashed line), in order to feed the portion of the material stream to be separated in a chute-like manner to the bad-material outlet (Fig. 3 #12).
Regarding claim 5, Kind teaches an apparatus for separating a portion of a material stream, wherein a material guiding section (Fig. 3 #19) extends from a rotary shaft. Kind lacks teaching the rotary piston which comprises disc-shaped front and rear piston sections, the material guiding section interconnecting the front and rear piston sections.
Muller (US 2007/0079882) teaches an apparatus for separating a portion of a material stream, comprising a rotary piston, which comprises disc-shaped front and rear piston sections (Fig. 8 #15), and the material guiding section (Fig. 8 #17) interconnecting the front and rear piston sections.
Muller explains that rotary piston has disc-shaped front and rear piston sections in order to minimize the circumferential surface which may be exposed to materials and thus prevent caking (Paragraph 0049 lines 3-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kind to include the disc-shaped front and rear piston sections as taught by Muller in order to prevent caking as the materials travel through the rotary piston. 
Regarding claim 7, Kind teaches an apparatus for separating a portion of a material stream, wherein discharge supporting means are provided configured to accelerate the separation of the portion of the material stream (Col. 3 lines 36-39).
Regarding claim 8, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprise a compressed air nozzle, a venturi nozzle or a suction device (Col. 3 lines 36-39).
Regarding claim 9, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprises a compressed air nozzle, and wherein the compressed air nozzle is configured to generate in the housing an air stream directed towards the bad-material outlet (Col. 3 lines 34-39). Kind explains that the separating apparatus can be used in a vacuum or pressure conveyor system (Col. 2 lines 12-13), which would include a compressed air nozzle.
Regarding claim 10, Kind teaches an apparatus for separating a portion of a material stream, wherein the drive unit is a pneumatic drive (Col. 5 lines 37-45).
Regarding claim 13, Kind teaches an apparatus for separating a portion of a material stream, wherein the discharge supporting means comprises a compressed air nozzle (Col. 3 lines 34-39), and wherein the compressed air nozzle can be supplied with compressed air via the drive unit (Col. 2 lines 10-19). 
Kind explains that the separating apparatus can be used in a vacuum or pressure conveyor system (Col. 2 lines 12-13), which would include a compressed air nozzle. Kind also states that “only corresponding measures have to be provided for the functioning and cooperation of the modules, which are configured as standardized electrical, electronical, pneumatic, or hydraulic switch, control and adjusting elements.” (Col. 2 lines 30-38). It is well known that for an application where the vacuum or pressure conveyor system is configured as a compressed air nozzle, the compressed air nozzle would be 
Regarding claim 15, Kind teaches an apparatus for separating a portion of a material stream, wherein compensating means (Fig. 3 #32) are provided which are configured to compensate a displacement of a bulk material volume caused by the rotation of the rotary piston (Col. 5 line 55-Col. 6 line 3).
Regarding claim 17, Kind teaches an apparatus for separating a portion of a material stream, wherein the rotary piston can be removed from the housing without tools (Col. 5 lines 24-36).
Regarding claim 18, Kind teaches a method for separating a portion of a material stream of a bulk material, which is mixed with at least one metal particle, by means of a separating device (Col. 1 lines 7-10), comprising the following steps: detecting a metal particle in the material stream of the bulk material (Col. 2 lines 47-48); rotating a rotary piston (Fig. 3 #18) mounted in a housing of the separating device from a first rotary position to a second rotary position for unblocking a bad-material outlet, in order to divert the portion of the material stream containing the at least one metal particle via the bad-material outlet (Col. 2 lines 49-53), wherein the rotary piston has no tubular, substantially tubular or circumferentially completely closed passages (Col. 5 lines 24-30), and wherein the rotary piston (Fig. 3 #18) comprises a material guiding section (Fig. 3 #19) configured to, in the first rotary position (Col. 5 lines 46-47), form together with the housing a tubular passage configured to guide the material stream through the separating device (Col. 5 lines 53-58). 
Kind lacks teaching a method wherein the rotary piston is rotated between the first rotary position and the second rotary position by an angle of rotation greater than 90 degrees and wherein the rotary piston comprises a material guiding section having an inner wall section that is curved concavely and is configured to, in the first rotary position, form together with the housing a tubular passage configured to guide the material stream through the separating device.

Muller explains that different material separators may have different requirements for separation, and the outlets may be positioned at different angles (Paragraph 0012 lines 1-11). The rotary piston may be rotated between a first and second rotary position by an angle of rotation of greater than 90 degrees while maintaining the same shape of all three transition surfaces (Paragraph 0013 lines 1-10) if this configuration is best for the specific application as determined by the operator. Muller also explains that an inner wall section that is curved concavely is beneficial for conveying materials that may cake easily (Paragraph 0049 lines 1-6) and additionally is beneficial for reasons of material savings (Paragraph 0054 lines 1-4), thus creating a more effective and less expensive apparatus. Finally, Muller explains that it is beneficial for the inner wall section of the rotary piston to form together with the housing to provide a continuous, smooth transition to guide the material stream (Paragraph 0035 lines 1-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an angle of rotation greater than 90 degrees as taught by Muller in order to appropriately separate materials as determined by an operator. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include an inner wall section that is curved concavely and configured to 
Regarding claim 19, Kind teaches an apparatus for separating a portion of a material stream, wherein the bad-material outlet (Fig. 1 #12) is arranged before the good-material outlet (Fig. 1 #11) with respect to the direction of rotation of the rotary piston during switching between the first rotary position and the second rotary position (Fig. 3, #12 is located closer to inlet than #11; the rotary piston may start in any rotary position). 
Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kind (US 5377847) in view of Muller (US 2007/0079882) and further in view of Bunyard (US 3411409).
Regarding claim 11, Kind teaches an apparatus for separating a portion of a material stream, wherein the drive unit includes a pneumatic cylinder actuator (Col. 7 lines 8-11) which pivots the material guiding section (Col. 7 lines 19-25). 
Kind lacks teaching the more specific details of this drive unit, wherein the drive unit comprises at least one gear rack actuated by a pneumatic actuator, and a mechanism provided which is configured to convert a translational movement of the gear rack into a rotary movement of the rotary piston.
Regarding claim 12, Kind further lacks teaching an apparatus for separating a portion of a material stream, wherein a drive unit comprises a pair of gear racks driven in opposite directions.  
Bunyard (US 3411409) teaches a pneumatic cylinder actuator which rotates an output shaft (Col. 1 lines 13-19), which comprises at least one gear rack (Fig. 1 #12) actuated by a pneumatic actuator (Col. 1 lines 39-43), and a mechanism (Fig. 1 #14) provided which is configured to convert a translational movement of the gear rack into a rotary movement of the rotary piston (Fig. 1 #15). Specifically, Bunyard teaches a drive unit that comprises a pair of gear racks driven in opposite directions (Fig. 1 #12, 13). Bunyard states that a rack connects to a piston, and is permanently engaged with gear teeth carried 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the details of the drive unit as taught by Bunyard in order to efficiently operate the separation apparatus, ensure easy assembly through its compact construction and to provide control over the output shaft, which would thus control the rotation of the rotary piston within the separating apparatus.  
Regarding claim 14, Kind teaches an apparatus for separating a portion of a material stream, wherein a compressed air nozzle which can be supplied with compressed air via the drive unit as explained above. 
Kind lacks explicitly teaching a bypass line which connects the pneumatic actuator to the compressed air nozzle such that the compressed air nozzle can be supplied with compressed air via the pneumatic actuator when the rotary piston is in the second rotary position. 
Bunyard (US 3411409) teaches a pneumatic actuator wherein a bypass line is provided which connects the pneumatic actuator to an apparatus to supply it with compressed air via the pneumatic actuator when the rotary piston is in the second rotary position (Col. 7 lines 6-20). Bunyard explains that bypass lines would allow for control of the compressed air, which would control not only the movement of the pistons but also the exhaust of the compressed air, which would be going to the compressed air nozzle (Col. 7 lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the bypass line as taught by Bunyard in order to 
Regarding claim 16, Kind teaches an apparatus for separating a portion of a material stream, comprising compensating means which a provided to compensate a displacement of bulk material volume caused by the rotation of the rotary piston (Fig. 3 #32; Col. 5 line 55-Col. 6 line 3). 
Kind lacks teaching an apparatus wherein compensating means comprises a spring-loaded piston.
Bunyard (US 3411409) teaches a pneumatic actuator that comprises a spring-loaded piston compensating means (Col. 2 lines 10-12). Bunyard explains that the compensating means are spring-loaded pistons which store power and return each piston to a rest position and thus, returns the output shaft to a rest position (Col. 2 lines 9-14, 30-39). Bunyard teaches the spring-loaded piston compensating means in the pneumatic actuator where Kind teaches soft elastic compensating means in the separating apparatus. The power that would be provided by compressed springs is higher than the power that could be provided by soft elastic compensating means. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kind to include the spring-loaded piston compensating means as taught by Bunyard in order to provide a more powerful way of controlling the position of the rotary piston when outside factors may cause displacement. 
Response to Arguments
Applicant’s arguments, filed June 30th, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-18 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Muller (US 2007/0079882) which provides better motivation for modifying the rotary piston and flap design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655